Citation Nr: 1200587	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-03 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiciton over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

The Board notes that the Veteran also submitted a notice of disagreement regarding the denial of a claim for service connection for sleep apnea, but indicated on his VA Form 9 that he no longer wished to appeal that denial.  The Board has limited its consideration accordingly.  


REMAND

In his claim for service connection for hepatitis C, the Veteran reported that his hepatitis C had its onset in service and that he was treated for it at the Salisbury VAMC from 1976 to the present.  The record reflects that the RO thereafter obtained treatment records from the Salisbury VAMC, but those records document treatment in 1999 and subsequent years.  It is not clear from the record why earlier records were not obtained or that the RO has undertaken all indicated development to obtain the earlier records.  Therefore, further development is required before the Board decides this appeal.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC shoud undertake all indicated development to obtain a copy of records pertaining to the Veteran's treatment at the Salisbury VA Medical Center from 1976 to 1999.  All efforts to obtain the records should be documented in the claims folders..  

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claims based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran unless he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

